DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 02/08/2022 have been received and entered into the case record.
Claims 1-7, 11-21, 25-33, 33-37, 41-48, and 51-71 are pending in the application.
Claims 1, 5-7, 11, 12, 19-21, 25-26, 35-37, 46 and 48 are amended.
Claims 54-71 are withdrawn from consideration as being drawn to a nonelected invention.
Claims 8-10, 22-24, 34, 38-40, 49 and 50 are canceled.
Claims 1-7, 11-21, 25-33, 35-37, 41-48, and 51-53 are examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 13, 16-21, 25, 27, 30-33, 35-37, 41, 43-45, 47-48 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Wagers et al. (1996. Blood 88(6): 2125-2132; IDS Reference No. 34 filed on 03/24/2020) in view of Sackstein (2008. Nature Medicine 14: 181-187; IDS Reference No. 20 filed on 03/24/2020).
Regarding claims 1, 5-7, 19-21, 33, 35-37, 46 and 48, Wagers teaches a method of enabling and/or increasing binding of a cell to E-selectin (p. 2126). This method comprises providing cDNA encoding FucT-VII (ie. a nucleic acid encoding an alpha 1,3 fucosyltransferase) to a cell (p. 2127, 2129). This modifies the glycan chain to create an E-selectin ligand and transfection of FucT-VII conferred E-selectin binding in an otherwise nonbinding cell line (p. 2125, 2131). Additionally, Wagers teaches that FucT-VII and FucT-IV play a role in E-selectin ligand synthesis (p. 2130-2131). As E-selectin is important to the initial steps of extravasation (Abstract), an increase in E-selectin expression and binding would therefore result in an increase in extravasation.
However, Wagers does not teach that the cells are human MSCs nor that the MSCs, while being increased for extravasation, are utilized for transplantation into a subject. 
Sackstein teaches a method of enforcing, modifying, or preparing for transplantation a population of cells by providing a nucleic acid in the form of a gene encoding FTVI to a population of human mesenchymal stem cells to influence the expression of E-selectin and L-selectin ligands as well as modifies CD44 (Abstract; p. 185, 2nd column). The cells are injected intravenously through the tail vein of the subject (p. 184, 1st column). As extravasation is the last step of the cell migration cascade of events as taught by Sackstein (p. 181, 2nd column), increasing the binding affinity or enforcing the binding affinity upstream of said step would inherently result in increase of extravasation.
It would be obvious to one of ordinary skill in the art to utilize the method of Wagers in transfecting cells with FucT-VII in order to modify or enforce E-selectin thereby increasing extravasation with the human MSCs for transplantation as taught by Sackstein with a reasonable expectation of success. An artisan would be motivated to utilize MSCs as MSCs do not express E-selectin ligands (Sackstein Abstract) and through the method of Wagers et al. utilizing an alpha 1,3 fucosyltransferase to increase E-selectin ligands (Wagers et al; p. 2126), which would be beneficial in osteotropism and cellular recruitment to bone for bone disease (Sackstein, Abstract, p. 184; 2nd column). An artisan would be motivated to transplant these cells with increased binding for E-selectin via intravenous injection as MSCs hold the potential for curing general skeletal disease and intravenous injection has been shown to result in homing to the bone marrow (Sackstein et al., Abstract, Figure 4), 
Regarding claim 2, 3, 16, 30, and 43, Wagers et al. teaches that glycosyltransferase is human alpha 1,3 fucosyltransferase, FucT-VII (Abstract).
Regarding claim 11, 13, 25, 27, and 41, Wagers teaches that the cDNA encoding FucT-VII is transfected into the cell (p. 2125).
Regarding claims 17, 31, 44, 47, Wagers et al. does not teach that the alpha 1,3 fucosyltransferase is human FTVI. However, Sackstein teaches the utilization of FTVI in enforcing the binding and expression of E-selectin ligands (Abstract). 
It would be obvious to one of ordinary skill in the art to substitute the FucT-VII of Wagers et al. with the FTVI of Sackstein with a reasonable expectation of success. In doing so, an artisan would be substituting known equivalents of alpha 1,3 fucosyltransferases for the same purpose of enforcing the expression and binding of E-selectin ligands in cells.
Regarding claim 18, 32, 45, and 53 Wagers et al. does not teach that the alpha 1,3 fucosyltransferase fucosylates CD44 extracellularly. However, as evidenced by Sackstein alpha 1,3 fucosyltransferase inherently fucosylates CD44 extracellularly (Abstract). 
Therefore the invention as a whole would have been prima facie obvious at the time of the effective filing date. 



Claims 4, 14, 15, 28, 29, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wagers et al. (supra) in view of Sackstein (supra) as applied to claims 1-3, 5-7, 11, 13, 16-21, 25, 27, 30-33, 35-37, 41, 43-45, 47-48 and 53 above and in further view of Levy et al. (2013. Blood 122: e22-e32; IDS Reference No. 12 filed on 03/24/2020)
As discussed in the above 103 rejection, the teachings of Wagers and Sackstein provide for a method of enforcing expression and binding of E-selectin ligands in MSCs, effectively modifying the MSCs, wherein the MSCs are transplanted into a subject and extravasation is increased via the transfection of alpha 1,3 fucosyltransferases. 
However,  Wagers et al. in view of Sackstein does not teach that the glycosyltransferase modifies the terminal sialylated lactosamine intracellularly through modRNA expressing a nucleic acid for human alpha 1,3 fucosyltransferase.
Levy et al. teaches mRNA transfection for the purpose of generating MSCs that simultaneously express functional rolling machering to rapidly target inflamed tissues (Abstract). This is achieved by causing mRNA to express a combination of homing and therapeutic factors (modRNA) such as PSGL-1 which serves via fucosylatransferase (FTVII/FUT7) activity  in creating functional ligands for E-selectin for cell tethering (p. e24).  As FUT7 is an intracellular enzyme (p. e25) it is interpreted that the method inherently causes FUT7 to intracellularly fucosylate the terminal sialylated lactosamine.
It would be obvious to one of ordinary skill in the art to substitute a modified rna (modRNA) encoding FUT7 for the gene encoding FTVI in the method of Sackstein with a reasonable expectation of success. Both are known equivalent human alpha 1,3 fucosyltransferases for the purpose of fucosylation and for the purpose of increasing the homing of MSCs to BM (Levy et al., p. e25; Sackstein, Abstract, p. 185). Additionally, the modRNA is an equivalent means of delivering human alpha 1,3 fucosyltransferase as a a gene encoding for a human alpha 1,3 fucosyltransferase for the purpose of increasing the homing of MSCs to bone marrow.
	
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Claims 12, 26, 42, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Wagers (supra) in view of Sackstein (supra) and Levy et al. (supra) as applied to claims 4, 14, 15, 28, 29, and 46 above, and in further view of Lo et al. (2013. Biomaterials 34: 8213-8222; IDS Reference No. 14 filed on 03/24/2020)
As discussed in the above 103 rejection, Wagers et al, Sackstein and Levy et al. teach a method of providing modified mRNA encoding an alpha 1,3 fucosyltransferase into a population of MSCs via transfection wherein the expression of E-selectin ligands is increased as well as homing enhanced. However, these references do not teach that the nucleic acid is provided into the cell via transduction.
Lo et al. teaches a method of transduction of FUT7 ( a(1,3)fucosyltransferase VII) into HEK cells via a lentiviral vector in order to create a stable HEK-FUT7 cell line (p. 8214-8215).
It would be obvious to one of ordinary skill in the art to transduce the FUT7 gene as taught by Lo instead of transfect the FUT7 gene as taught by Levy et al., Wagers et al. and Sackstein with a reasonable expectation of success. Both methods of transfection and transduction are known equivalents in the art for the purpose of providing nucleic acids such as mRNA or genes encoding FUT7. 
Therefore the invention would be obvious to one of ordinary skill.

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered and the 102 rejection involving Wagers has been modified to a 103 rejection in order to address the amendments made to the claims reciting mesenchymal stem cells.  
Applicant's arguments filed 02/08/2022 have been fully considered and  the 102 rejection of Sackstein has been withdrawn.
However the claims still remain rejected via Wagers et al. in a 103 rejection wherein Wagers et al. addresses the limitations of a nucleic acid transfected into the cells and Sackstein provides teachings on modifying MSCs. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./               Examiner, Art Unit 1632                                                                                                                                                                                         

/TAEYOON KIM/Primary Examiner, Art Unit 1632